DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Applicants’ amendment and response of 10/7/2021 are acknowledged. Claims 15, 17-20 and 37-43 have been amended. Claims 16, 34 and 38 have been canceled. Specification page 23, table 2 has been amended. 

Status of Claims
3.    Claims 15, 17 -20, 32-33, 35-37 and 39-43 are pending. Claims 15, 17-20 and 37-43 have been amended. Claims 16, 34 and 38 have been canceled. Claims 1-14, 21-31 have been canceled by a previous amendment. 

Objection Withdrawn
Specific deficiency –Sequence compliance
4.     Objection to sequences appearing in the specification not identified by sequence identifiers in accordance with 37 CFR 1.821(d), made in the office action mailed  7/09/2021 is withdrawn in view applicants’ amendment of 10/7/2021.

Rejection Moot
Claim Rejections - 35 USC § 112 (b)
5.     Rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, made in paragraph 10 of the office action mailed 7/09/2021 is withdrawn in view of cancelation of said claim.  

Rejection Moot
Claim Rejections - 35 USC § 103
6.     Rejection of claims 16, 34 and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 103, made in paragraph 12 of the office action mailed 7/09/2021 is withdrawn in view of cancelation of said claim.  

Rejection Withdrawn
Claim Rejections - 35 USC § 112 (a)
7.	Rejection of claims 39 and 42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement biological deposit, made in paragraph 8 of the office action mailed 7/09/2021 is withdrawn in view applicants’ amendment of 10/7/2021 and submitting the required deposit papers.

Claim Rejections - 35 USC § 112 (b)
8.     Rejection of claims 15, 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, made in paragraph 10 of the office action mailed 7/09/2021 is withdrawn in view applicants’ amendment of 10/7/2021.  

Claim Rejections - 35 USC § 103
9.     Rejection of claims 15, 17-20 and 32- 33, 35-37 and 39-43 under 35 U.S.C. 103 as being un-patentable over Ledesma-Amaro et al. (Microbial Cell Factories (2015) 14:58) in view of Yuying et al. (Am J. physiol Gastrointest Liver Physiol.  March 15 2012, 302(6). Art of record search report) is withdrawn in view applicants’ amendment and response of 10/7/2021.  

New Rejections
Claim Rejections - 35 USC § 101
10.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.       Claims 20, 32 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with 
Claims 20, 32 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 20, 32 and 33 are determined to be directed to a natural product and do not recite something “significantly different” than the natural product. Natural products are “judicial exemptions”. The rationale for this determination is explained below: 
Claims 20, 32 and 33 are drawn to:
Claims 20. A lactic acid bacterial strain selected by the method of claim 15. 
Claims 32. A composition comprising the lactic acid bacterial strain of claim 20.
Claims 33. The composition of claim 32, wherein the composition comprises one or more substrate components or agents which will increase or enhance the stimulation of production of inosine, or a source of such components or agents.
These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the natural strains or the claimed invention strain. 
The characteristics of each component are not markedly different from their naturally occurring counterparts since they have the same structure and function as they do when found in nature.  
      Step 1: Yes, the claim is drawn to natural product, which is one of the four statutory categories.
Step 2A: yes, the claim is drawn to a judicial exception (JE).  
The answer to question 2A-Prong II is  “No” 
Applicants have not provided a limitation that actually incorporates the judicial exception (the bacterial strain) into a practical application of the JE
Step 2B.  This step fails to add significantly more than the JE.  Therefore, that would not be enough to make it eligible.
The bar for incorporating the JE into a practical application appears to be high, see Oct. 2019 PEG examples for natural products example 44.

It is well established that the mere physical or tangible nature of additional elements such as adding water or saline does not automatically confer eligibility on a claim directed to an abstract idea {see, e.g., Alice Coro, v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, taken alone, the hybridizing step does not amount to significantly more.
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims increase or enhance the production of inosine, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself as evidenced by the prior art recited within the rejections.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an un-patentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a 
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  


Claim Rejections - 35 USC § 112
12.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.       Claims 20, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at This is a written description rejection.
 Claims 20, 32 and 33  are drawn to:
Claims 20. A lactic acid bacterial strain selected by the method of claim 15. 
Claims 32. A composition comprising the lactic acid bacterial strain of claim 20.
Claims 33. The composition of claim 32, wherein the composition comprises one or more substrate components or agents which will increase or enhance the stimulation of production of inosine, or a source of such components or agents.

These claims and those depending therefrom are considered genus claims that encompass a wide array of strains of bacteria.  The specification fails to set forth a representative number of examples in order to reasonably verify possession of such a potentially enormous number of bacterial strains.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all strains that might result from being similar or derived from the claimed identified bacteria.  The instant disclosure fails to identify a single similar strain or a derived strain of the claimed and deposited bacteria.  The specification further fails to describe any specific genome such that one would know what the claimed genome actually requires to meet the limitations of the claims.  The possible variations of bacteria and thus, compositions thereof, are limitless with potentially millions of types of bacteria and compositions resulting therefrom.
The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  The specification lacks sufficient variety of species of any genome, any highly similar strain, or any strain derived from the deposited strain to 
Accordingly, the specification fails to provide adequate written description for the genus of “a lactic acid bacterial strain”, “a composition comprising said bacteria”, or a strain that will increase or enhance the stimulation of production of inosine” and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed had possession of the entire scope of the claimed invention.  Moreover, the specification neither describes the complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics.  Absent of such teachings and guidance as to the structure and function of these strains, the specification does not describe the claimed similar or derived bacterial strains in such full, clear, concise and exact terms so as to indicate that Applicant had possession of these strains at the time of filing of the present application.  Thus, the written description requirement has not been satisfied.


  Conclusion
14.   Claims 20, 23 and 33 are rejected.
         Claims 15, 17-19, 35-37 and 39-43 are free from prior art.

 15.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        February 8, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645